                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

REGIONS BANK,                 :
                              :                        CIVIL ACTION NO:
               Plaintiff,     :                        3:18-cv-00666-GCM
                              :
          v.                  :
                              :
DAVID BLAIR THOMPSON,         :
JENNIFER LYNN CUTE, and       :
TD PRIVATE CLIENT WEALTH, LLC :
                              :
               Defendants.    :

                                              ORDER

        This matter is before the Court upon the Motion for Admission Pro Hac Vice and Affidavit

filed by Patrick M. Aul. (Doc. 16). Mr. Aul, a member in good standing of the Bar of this Court,

is local counsel for Defendants, David Blair Thompson, Jennifer Lynn Cute, and TD Private Client

Wealth, LLC (“Defendants”), and he seeks the admission pro hac vice of Jonathan R. Cavalier, a

member in good standing of the Bar of Pennsylvania, for purposes of representing the Defendants

in this matter. The requisite admission fee has been paid.

        Accordingly, the Court GRANTS the Motion (Doc. 16) and ADMITS Jonathan R.

Cavalier to practice pro hac vice before the Court in this matter while associated with local counsel.

        SO ORDERED.

                                            Signed: March 20, 2019




LEGAL\40366824\1
